               Case 5:18-cr-00026 Document 933 Filed 06/28/21 Page 1 of 1 PageID #: 3966

                                  District Judge Daybook Entry

              United States District Court - Southern District of West Virginia at Beckley
 Date: 6/28/2021                   Case Number 5:18-cr-00026

 Case Style                  USA vs. James H. Blume Jr.
 Type of hearing             Status Conference
 Before the Honorable: 2517-Volk
 Court Reporter              Kimberly Kaufman                           Courtroom Deputy Sydney Whittington
 Attorney(s) for the Plaintiff or Government
 Monica Coleman, Steve Lowe
 Attorney(s) for the Defendant(s)
 Michael Callaghan *SEE BELOW
 Law Clerk                   Francesca Rollo
 Probation Officer

                                                       Court Times

  Start Time       Stop Time                                        Court Time Description

   11:54 AM         12:01 PM                                    Non-Trial Time/Uncontested Time


   12:12 PM         12:13 PM                                    Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 00:08


                                                      Courtroom Notes

Scheduled Start 11:30 a.m.
Actual Start 11:54 a.m.

Parties present for a status conference re: doc 913 (Motion by U.S. to reconsider trial).
Counsel note appearances on the record.
 -Counsel for Defendants' Michael Clifford, Derick Lefler, Jack Tinney, Jack Tinney, Tom Smith, John Carr.
United States addresses motion to cont. trial in January.
Court addresses continuance date; proposes March 28, 2022.
Court takes recess at 12:01 p.m.

Court resumed at 12:12 p.m.
Court grants U.S. motion to continue trial; continued date: March 28, 2022; Order forthcoming.
Court recessed at 12:13 p.m.
